 



Exhibit 10.34



Lifecore Biomedical
FY 2008 Bonus Plan
PLAN ADMINISTRATION

1.   Purpose of the Plan       The purpose of the Lifecore Biomedical (the
Company) FY 2008 Bonus Plan (the Plan) is to reward Executive Officers and
selected members of the Management Team for the attainment of corporate and
individual objectives.   2.   Definitions       “Base Salary” means the plan
participant’s salary in effect at the end of the plan year.       “Committee”
means the Compensation Committee of the Board.       “Threshold” means the
minimum level of performance required to generate an award. Threshold is 80% of
the net income goal and 85% of the net sales goal.       “Plan” means the level
of performance that reflects 100% attainment of the performance measure approved
by the Board. This level of performance triggers a target (or 100%) award.      
“Maximum” means the level of performance that results in the maximum award
available under the plan being granted. Performance beyond maximum will not
increase the award.       “MBO” means Management By Objective. A discretionary
award based on the attainment of individual objectives.   3.   Plan
Administrator       The Plan Administrator will be the Chairman of the
Committee. The actions of the Plan Administrator are subject to the approval of
the Committee, as appropriate.

-1-



--------------------------------------------------------------------------------



 



4.   Plan Administration       The Plan Administrator will administer the Plan
under the general guidelines of this document. This will include all matters
pertaining to the Plan and its interpretation, including the resolution of
issues where the Plan is silent. Material matters are always subject to the
approval of the Committee.   5.   Participation       Participation will be
restricted to Executive Officers and selected Management Team members of the
Company as recommended by the Plan Administrator and approved by the Committee.
      The Committee will have full discretion to pay a bonus and to adjust the
payment in whatever manner the Committee deems appropriate to any individual who
becomes an Executive Officer or Management Team member of the Company during the
fiscal year.       Participation in any one year does not guarantee
participation in future years or participation at the same award level.   6.  
Bonus Award       Bonus payments under the Plan are specified under the attached
Performance Parameters based upon performance versus the FY 2008 Operating Plan.
Bonus payments shall be calculated on a pro-rata basis using interpolation when
performance is between parameters.       The Committee reserves the right to
make discretionary bonus payments, subject to approval by the Board of
Directors, in the event the minimum performance level is not attained. The fund
for these discretionary payments shall not exceed 10% of annual base salaries.  
7.   Effective Date       The effective date of the Plan is July 1, 2007.   8.  
Plan Year       The Plan Year is the Company’s fiscal year.

-2-



--------------------------------------------------------------------------------



 



9.   Termination of Employment       A Participant who terminates their
employment or whose employment is terminated by the Company forfeits all rights
under the Plan.       The Committee will have full discretion to pay or not pay
a bonus and to adjust the payment in whatever manner the Committee deems
appropriate.   10.   Death, Disability, Retirement       In the event of death,
disability, or retirement, a prorated award will be made based on the active
time in the Plan and the level of performance attained. The Plan Administrator
may use discretion in determining awards under these circumstances.   11.  
Employment       The Plan is not an employment contract, nor is there any intent
to confer a right to employment to a Plan Participant.       The Plan does not,
in any way, restrict the Company’s right to terminate a Participant’s
employment.   12.   Amendment to the Plan       The Committee may amend the Plan
at any time. If such an amendment will materially impact the Participants, they
will be notified as soon as practical.   13.   Termination of the Plan       If
the Plan is terminated, a pro-rated award will be made based on the portion of
the plan year completed and the level of performance attained.   14.  
Transferability       A Plan Participant may not sell, pledge, donate or
otherwise assign their interest in awards under the Plan.   15.   Legal
Requirements       The Plan will be administered in accordance with all federal,
state and local statutory requirements.

-3-



--------------------------------------------------------------------------------



 



Lifecore Biomedical
FY 2008 Bonus Plan
Performance Parameters

 

                                                              Bonus Percentage  
  Performance Parameter   Threshold   CEO   Officers   Mngrs
 
                                       
Net Income
  $         80 %     10 %     5 %     2 %
 
            90 %     20 %     10 %     5 %
 
            100 %     30 %     20 %     10 %
 
            105 %     35 %     25 %     15 %
 
            110 %     40 %     30 %     20 %
 
            115 %     45 %     35 %     25 %
 
                                       
Net Sales
  $         85 %     5 %     3 %     2 %
 
            90 %     10 %     7 %     4 %
 
            95 %     20 %     15 %     8 %
 
            100 %     25 %     19 %     10 %
 
            105 %     30 %     22 %     12 %
 
            110 %     35 %     25 %     15 %
 
                                       
MBO’s
  Subjective             0-10 %     0-10 %     0-10 %

      CEO  
Dennis Allingham
   
 
Officers  
Dave Noel, Larry Hiebert,
Kip Thacker, Jim Hall, VP
Sales-Dental
   
 
Mngrs  
[names of non-executive officers have been omitted]

-4-